     Case 2:21-cv-01161-JAD-BNW Document 19 Filed 08/26/21 Page 1 of 4


 1   PAOLA M. ARMENI, ESQ.
     Nevada Bar No. 8357
 2   E-mail: parmeni@clarkhill.com
 3   JEREMY J. THOMPSON, ESQ.
     Nevada Bar No. 12503
 4   E-mail: jthompson@clarkhill.com
     CLARK HILL PLLC
 5   3800 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
 6   Telephone: 702-862-8300
 7   Facsimile: 702-862-8400
     Attorney for Plaintiffs, Morgan Family
 8
                                    UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     BONNIE LOPEZ, individually as sister and for     CASE NO. 2:21-cv-01161-JAD-BNW
11   the Estate of MELODY MORGAN, deceased;
     COLLEEN LACKEY, individually as mother of
12   MELODY MORGAN, deceased,                         STIPULATION AND ORDER TO EXTEND
                                                      DISCOVERY DEADLINES
13                   Plaintiffs,
                                                      ( FIRST REQUEST)
14   vs.
15   THE STATE OF NEVADA ex rel. NEVADA
     DEPARTMENT OF CORRECTIONS,
16   WARDEN DWIGHT NEVEN, individually;
     GARY PICCININI, ASSISTANT WARDEN,
17   individually; BRYAN SHIELDS, individually;
     OFFICER JOEL TYNING, individually;
18   OFFICER KARISSA CURRIER; OFFICER
     JAZMINA FLANIGAN; NURSE JANE
19   BALAO; NURSE BRIGIDO BAYAWA;
     NURSE LEILANI FLORES; NURSE
20   ROSEMARY MCCRARY; NURSE MA LITA
     SASTRILLO; NURSE CHRIS SHIELDS;
21   DOES I through X; and ROE ENTITIES I
     through X, inclusive,
22
                      Defendants.
23

24           Pursuant to LR IA 6-1, 6-2 and LR 26-4, Plaintiffs BONNIE LOPEZ, individually as
25   sister and for the estate of MELODY MORGAN, deceased; and COLLEEN LACKEY,
26   individually as mother of MELODY MORGAN, deceased, (collectively, “Morgan Family”), by
27   and through their counsel, Paola M. Armeni, Esq., and Jeremy J. Thompson of the law firm of
28   Clark Hill, PLLC; and Defendants Brigido Bayawa, Leilani Flores, and Ma Lita Sastrillo, by and

                                                 1 of 6
     Error! Unknown document property name.
     Case 2:21-cv-01161-JAD-BNW Document 19 Filed 08/26/21 Page 2 of 4


 1   through their counsel, Phillip N. Smith, Jr., Esq. and Marissa T. Fehrman, Esq., of the law firm
 2   of Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC; Defendant Jazmina Flanigan, by and
 3   through her counsel, Daniel R. McNutt, Esq. and Matthew C. Wolf, Esq., of the law firm McNutt
 4   Law Firm, P.C.; Defendants Jane Balao, Rosemarie McCrary, Gary Piccinini, Bryan Shields,
 5   Dwight Neven, Chris Shields, and Nevada Department of Corrections (“NDOC”), by and
 6   through their counsel, Aaron Ford, Esq., Akke Levin, Esq., and Katlyn M. Brady, Esq., of the
 7   Office of the Attorney General of the State of Nevada; and Defendant Karissa Currier, by and
 8   through her counsel, Cameron Vandenberg, Esq., of the Office of the Attorney General of the
 9   State of Nevada, (collectively, “Defendants”), hereby stipulate to extend the current discovery
10   deadlines for a period of sixty (60) days.
11           This is the first request for an extension of the Discovery Plan and Scheduling Order that
12   was entered in this matter on August 6, 2021, which results from the following: there are
13   multiple parties in this matter, the parties are in the process of propounding and responding to
14   written discovery, both parties will need to conduct additional written discovery as well as take
15   depositions prior to expert witnesses being retained and disclosed. The current expert deadline is
16   September 16, 2021. Neither party can meet this current deadline.
17           Based on the foregoing, the parties have shown good cause to extend the current
18   deadlines and request that the Court enter an Order with new deadlines as requested below.
19       A. DISCOVERY COMPLETED TO DATE
20       The following discovery has been completed:
21       Plaintiffs and Defendants have served their initial disclosures.
22       Defendants NDOC, Neven, Shields, and Piccinini served, and Plaintiffs responded to written
23   discovery.
24       Defendant Flanigan propounded written discovery on Defendant Karissa Currier.
25       Defendant Flanigan propounded written discovery on Plaintiff’s Lackey and Lopez.
26       Defendant Flanigan propounded written discovery on Defendant Bryan Shields.
27       B. DISCOVERY THAT REMAINS TO BE COMPLETED
28       The parties will continue to propound written discovery on other named parties and both

                                                    2 of 6
     Error! Unknown document property name.
     Case 2:21-cv-01161-JAD-BNW Document 19 Filed 08/26/21 Page 3 of 4


 1   Plaintiffs and Defendants will likely serve subpoenas as needed. All parties will seek to schedule
 2   depositions of the parties, witnesses and potential experts.
 3         C. PROPOSED SCHEDULE FOR COMPLETING DISCOVERY:
 4           Discovery Cut-Off Deadline
 5           The discovery cut-off deadline shall be extended for approximately 60 days from
 6   December 15, 2021 to February 14, 2022.
 7           2.      Amendments to Pleadings and Adding Parties
 8           The parties shall file motions to amend the pleading and add parties 90 days before the
 9   extended discovery cut-off date, and therefore, not later than November 16, 2021.
10           3.      Expert Disclosures
11           The parties shall disclose opening expert reports 90 days before the extended discovery
12   cut-off date, and therefore, not later than November 16, 2021.
13           The parties shall disclose rebuttal expert reports 60 days after initial expert report(s), and
14   therefore, not later than January 14 , 2021.
15           4.      Dispositive Motions Deadline
16           The parties shall file dispositive motions 30 days after the extended discovery cut-off
17   date of February 14, 2022, and therefore, not later than March 16, 2022.
18           5.      Pretrial Order
19           The parties shall file the joint pretrial order April 15, 2022 or approximately 30 days
20   after resolution of dispositive motions.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                     3 of 6
     Error! Unknown document property name.
     Case 2:21-cv-01161-JAD-BNW Document 19 Filed 08/26/21 Page 4 of 4


 1   DATED this 26th day of August 2021.              DATED this 26th day of August 2021.
 2   CLARK HILL, PLLC                                 WEINBERG, WHEELER, HUDGINS, GUNN
      /s/ Paola M.. Armeni                            & DIAL, LLC
 3   PAOLA M. ARMENI, ESQ.                            /s/ Phillip N. Smith, Jr.
     Nevada Bar No. 8357                              PHILLIP N. SMITH, JR., ESQ.
 4   JEREMY J. THOMPSON, ESQ.                         Nevada Bar No. 10233
     Nevada Bar No. 12503                             MARISSA T. FEHRMAN, ESQ.
 5   3800 Howard Hughes Pkwy., #500                   Nevada Bar No. 15544
     Las Vegas, Nevada 89169                          6385 S. Rainbow Blvd., Ste. 400
 6   Attorneys for Plaintiffs, Morgan Family          Las Vegas, Nevada 89118
                                                      Attorneys for Defendants Brigido Bayawa,
 7                                                    Leilani Flores and Ma Lita Sastrillo
 8   Dated this 26th day of August 2021.              DATED this 26th day of August 2021.
 9   OFFICE OF THE ATTORNEY GENERAL                   OFFICE OF THE ATTORNEY GENERAL
10   AARON FORD, Attorney General                     AARON FORD, Attorney General
     /s/ Cameron Vandenberg                           /s/ Akke Levin
11   CAMERON VANDENBERG, ESQ.                         AKKE LEVIN, ESQ.
     Nevada Bar No. 4356                              Nevada Bar No. 9102
12   5420 Kietzke Lane, Suite 2020                    KATLYN M. BRADY, ESQ.
     Reno, Nevada 89511                               Nevada Bar No. 14173
13   Tel: (775) 687-2132                              555 East Washington Ave. Ste. 3900
14   Attorney for Karissa Currier                     Las Vegas, Nevada 89101
     DATED this 26th day of August 2021.              Attorneys for Defendants Gary Piccinini,
15                                                    Bryan Shields, Dwight Neven, Jane Balao,
     MCNUTT LAW FIRM, P.C.                            Rosemarie McCrary, Chris Shields,
16   /s/ Daniel R. McNutt                             and Nevada Department of Corrections
     DANIEL R. MCNUTT, ESQ.
17   Nevada Bar No. 7815
     MATTHEW C. WOLF, ESQ.
18   Nevada Bar No. 10801
     625 South Eighth Street
19   Las Vegas, Nevada 89101
     Attorneys for Officer Jazmina Flanigan
20
21
                     IT IS SO ORDERED.
22

23                                   Dated this _____ day of August 2021.

24
                                                   _____________________________________
25                                                 UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                   4 of 6
     Error! Unknown document property name.
